Title: To James Madison from George Davis, 24 January 1806 (Abstract)
From: Davis, George
To: Madison, James


                    § From George Davis. 24 January 1806, Washington. “In a letter which I had the honor to address you on the 21st: I stated all the information I posessed respecting certain Items in Mr Eaton’s accounts, excepting, that the Drogerman declares also to have been present at the Settling of them with the Minister; when a denial was made of having recd. the ten thousand dollars, which he had delivered.
                    “Hadje Ali has been attached to the Americain Consulate as Chief Drogerman from the time the flag was first raised in Tunis; he has ever been considered as an honest and faithful servant; a prudent and discreet man; and I think full credence ought to be given to his declarations.”
                